DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/166472, 61/109490, 61/166486, 61/166499, 61/252978, 61/310583 and 61/305110, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisionals do not support autonomously controlling based on the one or more physiological state of the patient as determined from the diagnostic data.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 13, 15, 20-22, 27-30 and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huiku 2010/0081942 in view of Pfeiffer et al. US 2008/0045845 and Kanai US 5,619,990 and Cohen et al. US 4,930,517.
Regarding claim 2, 35 and 36,  Huiku discloses a method, comprising: 	physically perturbing a body of a patient with one or more physical perturbations ([FIG7] infusion pump);
 	 receiving, at a computer system, a set of input data from one or morephysiological sensors, the set of input data pertaining to one or more physiological parameters of the physically perturbed body of the patient([FIG7] that data is collected by the system); 
analyzing, with the computer system, the input data to determine a patient response to the one or more physical perturbations ([FIG7][¶69-71] data is used in modeling blood volume); 
 	generating diagnostic data concerning one of more physiological states of the patient based on a comparison of the input data against the generated model ([¶72] the model is compared to the measured signals to determine physiological response); 
	Huiku discloses using a infusion therapy to adjust the patients fluid state ([¶76,77]) but does not disclose autonomously controlling one or more therapeutic devices to change pressure or volume of a ventilator connected to the patient, change the patient’s position in response to a determination that a diagnostic data concerning the one or more physiological states of the patient indicate that the patient is in need of at least one of a change in ventilator pressure or volume, a change in position. Pfeiffer teaches a similar blood volume monitoring device with a ventilated patient where the pressure and volume of the ventilator are controlled based on the volemic status of the patient ([¶23,59] wherein the breathing cycle is adjusted to reach cardiovascular equilibrium. Breathing cycle directly refers to the volume and pressure of the 
 	displaying with a display device at least a portion of the diagnostic data ([FIG5,6] data is generated and displayed on device 50).
Huiku discloses generating a model ([¶69-71]) but does not specifically disclose the equation claimed. Kanai teaches a system that uses a predictive model using a similar linear equation where the outcome is the product of a function and the coefficients from the collected signals ([C5 L46-C6 L58] both the equation recited and that of Kanai are general linear discriminant functions for finding predictive variables). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Huiku with the teachings of Kanai in order to have an expert discrimination system for predicting patient disease or outcome ([C2 L39-60]). Furthermore the combination is no more than the predictable use of prior art elements for their established purpose.
	Huiku and Kanai do not disclose the exact equation recited. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the linear model of Huiku because Applicant has not disclosed that recited equation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the linear model of Huiku because it also determines the blood volume. Therefore, it would have been an obvious matter of design choice to modify Huiku to obtain the invention as specified in the claims.
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify Huiku as automating a task is obvious and Huiku already discloses using automated controls in its system ([¶77]).
 	Huiku discloses physically perturbing the patient and adjusting the therapy based on this ([¶76] the perturbations continue until a desired state is reached) but does not specifically disclose that the perturbations is the application of lower body negative pressure. Cohen teaches using LBNP ([C11 L2-8]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Huiku with the LBNP of Cohen in order to simulate or cause changes in the patient’s fluid volume status ([C11 L2-8]).

Regarding claim 13, Huiku discloses the perturbation is fluid delivery ([FIG7]).
Regarding claim 15, Huiku discloses the estimating a current value ([¶69-71,75] wherein the system is estimating blood volume state).
Regarding claim 20, Huiku discloses repeating the process of claim 2 in order to wean the patient from the assistive device ([¶69-71] system makes multiple estimates [¶77,78] wherein the fluid pump is used until the desired effects).
Regarding claim 21, Huiku discloses the assistive device is an intravenous fluid pump ([¶2][FIG7]).
Regarding claim 22, Huiku discloses determining blood loss volume ([¶3,23]).
Regarding claim 27 and 28, Huiku discloses the device uses a pulse oximeter (description of FIG2).
Regarding claim 29 and 30, Huiku discloses using a blood pressure or plethysmographic waveform ([¶51] plethysmographic and blood pressure waveform are considered one in the same without further definition in the claim language).
Regarding claim 37, Huiku discloses a perturbation device ([FIG7] infusion pump unit).
Regarding claim 38, Kanai teaches a system that uses a predictive model using the same equation where the outcome is the product of a function and the coefficients from the collected signals ([C5 L46-C6 L58]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Huiku with the teachings of Kanai in order to have an expert discrimination system for predicting patient disease or outcome ([C2 L39-60]). Furthermore the combination is no more than the predictable use of prior art elements for their established purpose.
Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the combinations do not teach "wherein a ventilator pressure or volume, or a position of the patient is changed based on the physiological state of the patient as determined from the diagnostic data of the patient, the one or more physical perturbations including application of lower body negative pressure to the body of the patient," Examiner respectfully disagrees. 
Applicant argues that Huiku does not disclose perturbing a patient and controlling a therapy based on the patient state, see pg. 14, Examiner respectfully disagrees. Huiku discloses perturbing the body by fluid expansion ([¶77]) and using the monitored values during that fluid expansion, i.e. the fluid model, to control further fluid expansions or further therapy ([¶76,77]). Huiku repeats the perturbation until it a desired state or desired response. So the perturbation is still controlled based on the patient state, specifically it continues until a particular state is reached. Huiku is not relied upon to disclose changing a pressure or volume of a ventilator, a position of the body or controlling LBNP therapy. Pfeiffer is then relied upon to cure the deficiencies of Huiku as Pfeiffer teaches a similar blood volume monitoring device with a ventilated patient where the pressure and volume of the ventilator are controlled based on the fluid status of the patient ([¶23,59] wherein the breathing cycle is adjusted to reach cardiovascular equilibrium, i.e. a desired physiological state. Breathing cycle directly refers to the volume and pressure of the ventilator. [¶64] where changes in the PEEP control the blood volume because of the compression of the chest. [¶81] the volemic status is determined when checking and adjusting for equilibrium).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Messerges US 2009/0281434 and Huiku US 2011/0077474.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALLEN PORTER/Primary Examiner, Art Unit 3792